ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Quimba Software, Inc.                        )      ASBCA No. 59196
                                             )
Under Contract No. FA8740-05-C-0085          )

APPEARANCE FOR THE APPELLANT:                       Mr. Robert Dourandish
                                                     CEO

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Srikanti Schaffner, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                                ORDER OF DISMISSAL

       Appellant, Quimba Software, Inc. (Quimba) has moved to withdraw this appeal,
representing that, following its responses to the government's discovery requests, the
government stated in writing that it no longer questioned any of Quimba's FY 2006 costs
and no longer has an interest in collecting any money from Quimba.

        In support of its motion, Quimba quotes an email to it from the government stating
that "we no longer have any costs to question, and we no longer have an interest in
collecting money from Quimba" (app. mot. at 2). Quimba has also submitted a letter to it
from the Administrative Contracting Officer (ACO) dated 1 February 2018 in which the
ACO stated that he "hereby withdraw[ s] [his final decision] and demand for payment
dated December 5, 2013 for Quimba's FY 2006 costs" (app. mot., ex. 1). The ACO also
states that he has "released [of] the Government's claim for $416,640.51" (id.).

      Accordingly, this appeal is hereby dismissed.

      Dated: 27 February 2018



                                                 Administr~e Judge
                                                 Armed Services Board
                                                 of Contract Appeals